Citation Nr: 1618634	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  10-16 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for sleep apnea.  

3.  Entitlement to an increased disability rating in excess of 10 percent for hepatitis C.  

4.  Entitlement to an increased disability rating in excess of 70 percent for generalized anxiety disorder and depression.  


REPRESENTATION

Appellant represented by:	Arthur N. Gage, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to January 1982.  

These matters come to the Board of Veterans' Appeals (Board) from July 2008, February 2009, June 2009, June 2010, and December 2010 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an March 2016 videoconference hearing, and a transcript of the hearing has been associated with the claims file.  

During the pendency of the appeal, a January 2014 RO decision granted the Veteran's claim of entitlement to a total disability rating based upon individual unemployability (TDIU), effective February 23, 2009.  As this grant is considered a full grant of benefits sought on appeal, the Veteran's TDIU claim is no longer before the Board in appellate status and need not be addressed herein.  

Additionally, during the pendency of the appeal, a January 2010 RO decision granted an increased 70 percent disability rating for the Veteran's generalized anxiety and depression, effective February 23, 2009.  However, as this does not represent a total grant of benefits sought on appeal, the claim for an increased disability rating in excess of 70 percent for generalized anxiety and depression remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, at the March 2016 Board hearing, the Veteran and his attorney requested to withdraw his claims of entitlement to service connection for bilateral hearing loss and sleep apnea, and entitlement to an increased disability rating in excess of 10 percent for hepatitis C.  

2.  For the entire period on appeal, the Veteran's generalized anxiety disorder and depression were manifested by symptoms such as generalized anxiety, depression, irritability, chronic sleep impairment with nightmares, panic attacks, disturbances of motivation and mood, without delusions, hallucinations, homicidal ideation, suicidal ideation, or obsessive or ritualistic behavior, all of which are most nearly approximated by occupational and social impairment with deficiencies in most areas and which do not more nearly approximate total occupational and social impairment for any period on appeal.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's claims of entitlement to service connection for bilateral hearing loss and sleep apnea, and entitlement to an increased disability rating in excess of 10 percent for hepatitis C, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).  

2.  The criteria for an increased disability rating in excess of 70 percent for generalized anxiety disorder and depression have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9400 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Regarding his claim of entitlement to an increased disability rating in excess of 70 percent for generalized anxiety disorder and depression, the Veteran is entitled to generic notice of the evidence needed to substantiate an increased rating claim, namely evidence demonstrating a worsening or increase in severity of the disability, and general notice of how disability evaluations and effective dates are assigned.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010).  Such notice was provided within a March 2009 notice letter sent to the Veteran.  

Regarding the duty to assist, the RO has obtained and associated with the claims file the Veteran's VA treatment records and lay statements in support of his claim.  

VA provided relevant examinations and/or opinions in April 2009, January 2010, and May 2012.  The examinations and opinions are adequate because they were based on thorough examinations, appropriate diagnostic tests, and reviews of the Veteran's medical history; moreover, they contain sufficient information to allow the Board to apply the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Moreover, there is no probative evidence indicating that there has been a material worsening in the severity of the Veteran's service-connected generalized anxiety disorder and depression since he was last examined in May 2012.  38 C.F.R. § 3.327(a) (2015).  VA's duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's increased claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

Neither the Veteran nor his attorney has identified any additional relevant evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's increased rating claim and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Withdrawal of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

At the March 2016 Board hearing, the Veteran and his attorney requested to withdraw his claims of entitlement to service connection for bilateral hearing loss and sleep apnea, and entitlement to an increased disability rating in excess of 10 percent for hepatitis C.  As such, there remain no allegations of errors of fact or law for appellate consideration with respect to those issues.  Accordingly, the Board does not have jurisdiction over them, and they are dismissed.  


III.  Increased Rating - Anxiety, Depression  

The Veteran seeks an increased disability rating in excess of 70 percent for generalized anxiety disorder and depression.  As discussed below, the Board concludes that the Veteran's generalized anxiety disorder and depression does not more closely approximate the criteria for an increased disability rating in excess of 70 percent for any period on appeal.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2015).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2015).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Generally, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  Therefore, the Board has considered the relevant temporal period from one year prior to the Veteran's February 2009 claim, or from February 2008 to the present.  

The Veteran's service-connected generalized anxiety disorder and depression are currently evaluated as 70 percent disabling from February 23, 2009, under Diagnostic Code (DC) 9400 of the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9400 (2015).  

Under the applicable rating criteria, a 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

A maximum schedular 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).  

However, the rating schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.  

Turning to the evidence of record during the relevant temporal period, VA treatment records from April 2008 document the Veteran's ongoing treatment for his depression and anxiety disorder; upon mental status examination, he appeared awake, alert, and oriented.  In October 2008, he reported that his anxiety was getting worse, and that he was increasingly short-tempered.  In February 2009, he reported ongoing depression and anxiety resulting in isolation from family and friends and stated that his medication was not effective.  He denied suicidal and homicidal ideation and was assessed with generalized anxiety disorder and depression not otherwise specified (NOS).  

The Veteran was afforded a VA psychiatric examination in April 2009.  Upon mental status examination, he appeared clean, alert, and oriented, with unremarkable psychomotor activity and speech, cooperative attitude, blunted affect, anxious mood, and intact attention.  Additionally, his thought processes and content were unremarkable, judgment was good, with no delusions, hallucinations, or inappropriate behavior.  He denied homicidal or suicidal thoughts, his impulse control was fair without episodes of violence, and he had the ability to maintain minimum personal hygiene.  Remote memory was mildly impaired, but recent and immediate memory was normal.  The Veteran reported symptoms including sleep impairment with nightmares, panic attacks.  The examiner diagnosed generalized anxiety with a GAF score of 47 and concluded that there was not total occupational and social impairment; rather there was  reduced reliability and productivity.  

Thereafter, VA treatment records reflect ongoing mental health treatment and therapy.  In May 2009, the Veteran was doing well on his prescribed psychiatric medication.  In June 2009, he reported ongoing sleep problems.  In July 2009, he complained of increased anxiety and depression.  His prescribed medications had been increased to the maximum dose, but it was too early to determine effectiveness.  The Veteran denied suicidal or homicidal ideation.  

The Veteran was afforded an additional VA examination in January 2010.  He reported ongoing individual therapy and prescribed psychiatric medications at maximum doses, with no significant change in his condition.  Rather, he stated that his condition was deteriorating and that he was more anxious, more irritable, and more withdrawn.  Upon mental status examination, the Veteran appeared restless and tense, with unremarkable speech, cooperative attitude, anxious and depressed mood, intact attention, and ruminating thought processes, without delusions or hallucinations.  Remote memory was moderately impaired, while recent memory was mildly impaired, and immediate memory was normal.  The Veteran did not have obsessive or ritualistic behavior, and his impulse control was fair, without episodes of violence.  He reported ongoing sleep impairment with insomnia and panic attacks three times per week, and the examiner noted he was unable to maintain a minimum level of personal hygiene, although he stated the Veteran's activities of daily living were primarily limited by his chronic low back pain and associated disability; however he was also avoidant and anxious in public situations.  The VA examiner ultimately diagnosed generalized anxiety disorder and depressive disorder NOS, with a GAF score of 40 over the past two years.  He noted that the Veteran had a variety of GAF scores over the last 2 years, usually in the low 40s, but noted his current GAF score was best described as 40.  The examiner concluded that there was not total occupational and social impairment; rather, the Veteran's psychiatric symptoms resulted in deficiencies in most areas.  

In April 2010, a VA examiner rendered an addendum opinion that the Veteran was unable to maintain substantially gainful employment due to his service-connected mental health conditions.  

A September 2010 mental residual functional capacity assessment documents that the Veteran had no marked limitations in social interaction, and at most moderate limitations related to employment.  

In February 2012 the Veteran's VA vocational counselor opined that, upon review of the September 2010 mental residual functional capacity assessment (which was reviewed and agreed to by another practitioner in July 2011), the Veteran would have moderate limitation in several occupational areas including the following:  ability to understand and remember detailed instructions, the ability to carry out detailed instructions, the ability to maintain attention and concentration for extended periods of time, the ability to perform activities within a schedule, maintain regular attendance, and be punctual with customary tolerances, the ability to complete a normal workday and work week without interruptions from psychologically based symptoms, and to perform at a consistent pace without an unreasonable number and length of rest periods, the ability to interact appropriately with the general public, the ability to accept instructions and respond appropriately to criticism from supervisors, the ability to get along with co-workers or peers without distracting them or exhibiting behavioral extremes, the ability to maintain socially appropriate behavior and to adhere to basic standards of neatness and. cleanliness, and the ability to set realistic goals or make plans independently of others.  Additionally, the Veteran was also found to have marked limitations in the ability to respond appropriately to changes in the work setting and the ability to travel to unfamiliar places or use public transportation.  Based on his ten moderate limitations and two marked limitations, the VA vocational counselor opined that the Veteran would not be employable on a competitive basis in any position.  

The Veteran was most recently afforded a VA examination in May 2012.  He reported ongoing psychiatric symptoms including depressed mood, anxiety, chronic sleep impairment, flattened affect, and disturbances of motivation and mood.  The examiner diagnosed generalized anxiety disorder and dysthymia, with an assigned GAF score of 53, which resulted in occupational and social impairment with reduced reliability and productivity.  

After consideration of the evidence of record, including that discussed above, the Board finds that the preponderance of the evidence weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 70 percent for generalized anxiety disorder and depression for the entire period on appeal.  

Importantly, in order to warrant an increased 100 percent disability rating, there must be total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, DC 9400.  

Notably, the VA treatment records during the appeal period, including relevant examinations and/or opinions in April 2009, January 2010, and May 2012, do not document that the Veteran's psychiatric symptoms have ever resulted in total occupational and social impairment.  Indeed, there is no indication that the Veteran suffered from gross impairment in thought process or communication.  Additionally, the Veteran has consistently denied hallucinations.  Moreover, while the Veteran has reported problems with anger and irritability, he has not displayed grossly inappropriate behavior, including episodes of violence, or persistent danger of hurting himself or others.  To the extent that the Veteran has reported a lack of personal hygiene, the Board acknowledges such reports, including a similar finding by the January 2010 VA examiner; however, it is notable that the January 2010 VA examiner clarified that the Veteran's activities of daily living were primarily limited by his chronic low back pain and associated disability.  Moreover, the additional medical evidence of record documents that upon mental status examination, the Veteran has appeared properly groomed, neat, and clean.  Finally, although some impairment of memory was noted in various VA examinations, the Veteran has not reported disorientation to time or place at any period on appeal.  

That Board also has considered that the January 2010 VA examiner assigned a GAF score of 40 which included the two years prior to the examination, which reflects some impairment in reality testing or communication or major impairment in several areas.  See Carpenter, 8 Vet. App. at 242-44.  However, as noted above, the rating schedule does not assign disability percentages based solely on GAF scores; rather, they are but one factor to be considered in conjunction with all the other evidence of record.  See 38 C.F.R. § 4.130.  Moreover, the Board notes that the January 2010 VA examiner specifically concluded that there was not total occupational and social impairment.  As such, the Veteran's GAF score of 40 does not, in and of itself, warrant an increased disability rating.  

Therefore, the Board finds that the Veteran's psychiatric symptoms for the entire period on appeal are most closely approximated by the assigned 70 percent disability rating, and that his generalized anxiety and depression symptoms as a whole during the rating period are not of similar severity, frequency, and duration to those in the rating criteria for an increased 100 percent disability rating.  Vazquez-Claudio, supra. 
In conclusion, the preponderance of the evidence weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 70 percent for generalized anxiety disorder and depression for the entire period on appeal.  As such, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


IV.  Extraschedular Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2015).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

In this case, the lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected generalized anxiety disorder and depression that would render the schedular criteria inadequate.  The Veteran's symptoms, as discussed in detail above, are contemplated in the rating assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability rating for his level of impairment.  In other words, he did not have any symptoms from his service-connected generalized anxiety and depression that are unusual or different from those contemplated by the schedular criteria.  Nor has he alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's psychiatric disability are considered by the schedular rating assigned.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.  


ORDER

The claims of entitlement to service connection for bilateral hearing loss and sleep apnea, and entitlement to an increased disability rating in excess of 10 percent for hepatitis C, are dismissed.  

An increased disability rating in excess of 70 percent for generalized anxiety disorder and depression is denied for the entire period on appeal.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


